Exhibit 10.79

EMPLOYEE AND DIRECTOR RESTRICTED SHARE PLAN

OF

INLAND REAL ESTATE INCOME TRUST, INC.

 

FORM OF RESTRICTED SHARE UNIT AWARD AGREEMENT

THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”) is entered into on
_______________ (the “Grant Date”), by and between INLAND REAL ESTATE INCOME
TRUST, INC., a Maryland corporation (the “Company”), and _______, a Director of
the Company (the “Director”), under and pursuant to the Employee and Director
Restricted Share Plan of Inland Real Estate Income Trust, Inc. (the “Plan”) and
the Inland Real Estate Income Trust, Inc. Director Deferred Compensation Plan
(the “DCP”).  Unless otherwise noted, capitalized terms used but not defined
herein shall have the meanings assigned to them in the Plan.  

The parties hereto agree as follows:

1.Award of Restricted Share Units.  In consideration of the services rendered by
the Director as a Director of the Company, the Company hereby grants to the
Director an Award consisting of, in the aggregate, [NUMBER] Restricted Share
Units (the “Restricted Share Units”) in respect of shares of common stock,
$0.001 par value per share, of the Company (“Shares”), pursuant and subject to
the terms and conditions set forth in this Agreement and the Plan, which are
incorporated by reference into this Agreement as if reproduced herein, including
without limitation the terms and conditions of Section 5.3 of the Plan.  

2.Acknowledgments by the Director.  The Director acknowledges that the
Restricted Share Units have been granted in reliance upon the following
representations, warranties, and agreements of the Director, each of which is
true on the date hereof.

 

(a)

The Director acknowledges that once the Restricted Share Units have been issued
to the Director, the Restricted Share Units may not be subsequently transferred
or sold by the Director except in compliance with this Agreement and the
registration requirements of federal and state securities laws or exemptions
therefrom.

 

(b)

The Director acknowledges that an investment in the Shares is subject to
significant risk, including the risks described, from time to time, in the
Company’s annual reports on Form 10-K and quarterly reports on Form 10-Q.  The
Director represents and warrants that the Director has such knowledge and
expertise in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Shares and the ability to bear the
economic risk of the investment.

 

(c)

The Director acknowledges that the Director has received and has had an
opportunity to review a copy of the Plan, and the Director agrees to be bound by
all the terms and conditions thereof.  

8057660.1

--------------------------------------------------------------------------------

 

 

(d)

The Director represents and warrants that the Director has had the opportunity
to ask questions of the Company concerning its business, the Plan and the
Restricted Share Units and to obtain any information which the Director
considers necessary to verify the accuracy of or to amplify upon the Company’s
disclosures and that all questions which have been asked have been answered by
the Company to the Director’s satisfaction.

 

(e)

The Director represents and warrants that the Director understands and agrees
that the Plan is incorporated in this Agreement by reference and is made a part
of this Agreement as if fully set forth in this Agreement.

 

(f)

The Director acknowledges that the Director is receiving the Restricted Share
Units pursuant to the Director’s Election (as defined in the DCP) under the DCP.

3.Restrictions.  Except as provided in this Agreement or the Plan, the Director
may not sell, transfer, hypothecate, pledge, or assign any Restricted Share
Units or any rights or interest therein, including without limitation any rights
under this Agreement.

4.Vesting and Forfeiture.  

 

(a)

Except as may otherwise be provided in paragraph (b) of this Section 4, the
Restricted Share Units shall become vested in equal installments of 33-1/3% of
the total Restricted Share Units on each of the first three anniversaries of the
Grant Date, subject to the Director’s continued service to the Company; provided
that 100% of any then unvested Restricted Share Units shall become fully vested
upon the Company’s consummation of a Liquidity Event.

 

(b)

Except as may otherwise be provided in the Plan, any Restricted Share Units that
have not yet vested shall be forfeited and cancelled, without any further action
on the part of the Company or the Director, immediately when the Director ceases
to be a member of the Board for any reason.

5.Settlement. Subject to Section 8 hereof, to the extent vested, the Restricted
Share Units shall be settled in Shares, on the earliest of:
[DATE/MONTH/QUARTER/YEAR PER ELECTION], [the Director’s death, the Director’s
“disability” (within the meaning of Section 409A of the Code), the Director’s
“separation from service” (within the meaning of Section 409A of the Code) or
upon a “change in control event” (within the meaning of Section 409A of the
Code)].1

6.Dividend Equivalent Rights.  With respect to his or her Restricted Share
Units, the Director shall have the rights to dividend equivalents as provided in
Section 5.3(c) of the Plan.  

 

1 

Note – To be updated as appropriate to conform to permitted Election, including
outside time/date of payment as well as any “opt out” of one or more permitted
payment events.

2

8057660.1



--------------------------------------------------------------------------------

 

7.Shareholder Rights.  The Company shall record in its books and records the
number of Restricted Share Units granted to the Director. No Shares shall be
issued to the Director at the time the grant is made, and except as set forth in
Section 6 above, the Director shall not be, nor have any of the rights or
privileges of, a stockholder of the Company with respect to any Restricted Share
Units, unless and until paid in Shares.  The Director shall not have any
interest in any fund or specific assets of the Company by reason of this
Agreement or the Restricted Share Unit Award.

8.Tax Withholding. To the extent applicable, the Director shall be subject to
the provisions of Section 13 of the Plan with respect to any withholding or
other tax obligations in connection with the grant or vesting of the Restricted
Share Units or otherwise in connection with this Agreement.

9.No Right to Continued Service.  Nothing in this Agreement shall be deemed or
construed to confer upon the Director any right with respect to continuance of
service to the Company for any period of time nor shall it interfere in any way
with any right of the Company to terminate the Director’s service.  

10.Effect of Certain Changes.  In the event of any merger, reorganization,
consolidation, recapitalization, share dividend, share split, combination of
shares or other change in corporate structure of the Company affecting the
Shares, the number of Restricted Share Units which are granted shall be
appropriately adjusted, as determined by the Company, to give proper effect to
these changes, in accordance with the Plan.  All adjustments made by the Company
in good faith shall be final, conclusive and binding on the Director.  

11.Valid Agreement.  If any provision of this Agreement, or the application of
any such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provisions to persons or
circumstances other than those to which it is held invalid, shall not be
affected thereby.

12.Entire Agreement.  This Agreement, including without limitation all of the
terms and conditions incorporated herein by reference, (a) constitute the entire
agreement between the Company and the Director regarding the subject matter of
this Agreement and (b) supersede and replace all correspondence, understandings
and communications between the parties hereto with regard to the Restricted
Share Units, which, if claimed or believed by any person to exist, shall be
disregarded and shall not be relied upon for any purpose.  No modification or
amendment of any of the terms of this Agreement shall be valid if not made in
writing and no such writing shall be binding on the Company if not signed by the
Company.

13.Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland, without giving
effect to its conflicts of law principles.

14.Conflicts.  In the event of any conflict between the provisions of the Plan
as in effect on the Grant Date (including without limitation any term or
condition of a Restricted Share Unit Award as described in the Plan, assuming no
action providing for a different term or condition of a particular Award has
been taken by the Board pursuant to the Plan) and the provisions of this
Agreement, the provisions of the Plan shall control but only to the extent

3

8057660.1



--------------------------------------------------------------------------------

 

necessary to resolve the conflict.  To the extent this Agreement is silent with
respect to a term or condition of a Restricted Share Unit Award as described in
the Plan, the provisions of the Plan shall control, and such terms and
conditions are deemed to be incorporated by reference into this Agreement as if
they were reproduced herein.  

15.Section 409A. This Agreement and the Restricted Share Units granted hereunder
are intended to comply with or be exempt from Section 409A of the Code and shall
be construed and interpreted in a manner that is consistent with the
requirements for avoiding additional taxes or penalties under Section 409A of
the Code. Notwithstanding the foregoing, the Company makes no representations
that the Restricted Share Units provided under this Agreement comply with
Section 409A of the Code and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Director on account of non-compliance with Section 409A of the
Code. Whenever a payment under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.  To the extent any
payments provided for under this Agreement are treated as “nonqualified deferred
compensation” subject to Section 409A of the Code, (i) if on the date of the
Director’s separation from service (as defined in Treasury Regulation
§1.409A-1(h)) with the Company, the Director is a specified employee (as defined
in Section 409A of the Code and Treasury Regulation §1.409A-1(i)), no payment
constituting the “deferral of compensation” within the meaning of Treasury
Regulation §1.409A-1(b) and after application of the exemptions provided in
Treasury Regulation §§1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) shall be made to
the Director at any time prior to the earlier of (A) the expiration of the six
(6) month period following the Director’s separation from service or (B) the
Director’s death, and any such amounts deferred during such applicable period
shall instead be paid in a lump sum to the Director (or, if applicable, to the
Director’s estate) on the first payroll payment date following expiration of
such six (6) month period or, if applicable, the Director’s death, and (ii) for
purposes of conforming this Agreement to Section 409A of the Code, any reference
to termination of employment, severance from employment, resignation from
employment or similar terms shall mean and be interpreted as a “separation from
service” as defined in Treasury Regulation §1.409A-1(h).

16. Binding Effect.  Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Director and the successors of
the Company.

17.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute the
same agreement.  One or more counterparts of this Agreement may be delivered by
facsimile or scanned electronic transmission, with the intention that they shall
have the same effect as an original counterpart hereof.  

18.Waiver of Jury Trial; Forum; Class Action Waiver.  Each party to this
Agreement, for itself and its affiliates, hereby irrevocably and unconditionally
waives to the fullest extent permitted by applicable law all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or relating to the actions of the parties hereto or

4

8057660.1



--------------------------------------------------------------------------------

 

their respective affiliates pursuant to THE PLAN OR this Agreement or in the
negotiation, administration, performance or enforcement of THE PLAN OR this
Agreement.  Each party to this agreement irrevocably and unconditionally submits
to and accepts the exclusive jurisdiction of the courts of the State of Illinois
located in the county of dupage, for any action, suit, or proceeding arising out
of or based upon the plan or this agreement or any matter relating to the plan
or this agreement, and waives any objection that it may have to the laying of
venue in any such court or that such court is an inconvenient forum or does not
have personal jurisdiction over it.  all claims and disputes arising out of, or
relating in any way to, this Plan or any Award must be pursued on an individual
basis only, and THE DIRECTOR waives his or her right to commence, or be a party
to, any class or collective claims or to bring jointly any claim against THE
BOARD or the Company or ITS Affiliates OR any of their respective directors,
officers, owners, or employees.

[Signature page follows]

 

5

8057660.1



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized corporate officer, and the Director has duly executed this
Agreement, all effective as of the date and year first above written.

INLAND REAL ESTATE INCOME TRUST, INC.

 

By:


Name:


Its:


 

ACKNOWLEDGED AND AGREED:

DIRECTOR

 

By:  

Name:

 

 

 

 

Form of Restricted Share Unit Award Agreement

8057660.1